Citation Nr: 1635829	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-24 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for chronic obstructive pulmonary disease (COPD) with bronchitis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to November 1956 and from February 1957 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The February 2013 rating decision granted service connection for COPD with bronchitis and assigned a noncompensable disability rating, effective September 24, 2010.  In an April 2014 rating decision, the RO increased the assigned rating to 30 percent, effective September 24, 2010.  The Veteran has not expressed satisfaction with the increased disability rating; thus, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In October 2015, the Board denied the Veteran's claim for entitlement to an initial disability rating in excess of 30 percent for COPD with bronchitis, including entitlement to a TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court vacated the Board's October 2015 decision and remanded the matter for action in compliance with a Joint Motion for Remand.

In August 2015, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review of this evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Here, the Veteran asserts that his COPD with bronchitis is more disabling that his current 30 percent disability rating reflects. 

The Veteran's COPD with bronchitis is rated under Diagnostic Code 6604.  

Under this regulatory provision, a 30 percent evaluation is warranted for pulmonary function tests (PFTs) that show FEV-1 of 56 to 70 percent predicated, or; a ratio of FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicated.  A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicated, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicated, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC of less than 40 percent, or; DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604.

When there is a disparity between the results of different PFTs so that the level of evaluation would differ depending on which test result is used, the evaluation is to be assigned based on the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. § 4.96(d)(6) (2015).

In the Board's October 2015 decision, the Board denied the Veteran's claim for an increased rating in excess of 30 percent for COPD with bronchitis, partly based on post-bronchodilator Forced Expiratory Volume in 1 second (FEV-1) percent predicted readings, as the July 2013 VA examiner indicated that the FEV-1 readings most accurately depict the Veteran's level of disability.

In the June 2016 Joint Motion, the parties found that the Board's October 2015 denial did not provide an adequate reasons or bases as to why the Veteran did not more nearly approximate the criteria for the next higher disability rating under Diagnostic Code 6604.  

Although the July 2013 VA examiner indicated that post-bronchodilator FEV-1 readings most accurately reflected the Veteran's level of disability, the examiner did not explain why FEV-1 readings best describe the Veteran's disability, as opposed to other PFT readings.  As such, the Board finds a remand is necessary to afford the Veteran a VA examination to assess the severity of his COPD with bronchitis and to provide an opinion as to which PFT reading most accurately reflect the level of the Veteran's disability and why other PFT readings are not appropriate. 

Additionally, since the June 2016 Joint Motion, the Veteran has submitted a private PFT reflecting a varied range of PFT readings.  However, the private treatment provider did not indicate which PFT readings most accurately reflect the Veteran's level of disability.  Thus, upon remand the VA examiner must consider these PFT readings.  

Moreover, in the Board's October 2015 decision, the Joint Motion found that the Board denied entitlement to a TDIU without adequate statement of reasons or bases for the denial and/ or remanding to the AOJ to consider this issue in the first instance.  As such, the Joint Motion directed the Board to remand for proper development and adjudication.  Therefore, upon remand, such should be accomplished. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination by a pulmonologist to determine the current severity of his COPD with bronchitis.  All pertinent symptomatology and findings necessary to evaluate the Veteran's COPD with bronchitis under Diagnostic Code 660 must be reported in detail.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  

The examination must include a PFT and the reported results must include findings for:  FEV-1; FEV- 1/FVC; and DLCO (SB) (unless the examiner states why DLCO testing would not be useful or valid), and maximum oxygen consumption.  The examination report must include pre-bronchodilator and post-bronchodilator studies unless the examiner determines that post-bronchodilator studies should not be done and states why.

Additionally, following a review of the claims file, the VA examiner should determine which PFT reading most accurately reflect the level of the Veteran's disability and why other PFT readings are not appropriate.   Moreover, the VA examiner should address and comment on the June 2016 private PFT results. 

A complete rationale should be provided for all expressed opinions.

2.  Thereafter, readjudicate the issues on appeal, including the issue of entitlement to a TDIU.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


